           Case 19-10211-elf       Doc 21      Filed 04/09/19 Entered 04/09/19 17:39:09    Desc
                                                     Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:
                                                        Chapter 13

                                                        Bankruptcy No. 19-10211-ELF


         JENEPHER M WRIGHT

         5618 LEBANON AVENUE

         PHILADELPHIA, PA 19131

                 Debtor

                                          CERTIFICATE OF SERVICE


        AND NOW, comes William C. Miller, Esquire, Chapter 13 standing trustee, and certifies that he served
the attached Motion to Dismiss on the following parties as indicated below:

   Debtor(s), at the address listed, by first class mail.

         JENEPHER M WRIGHT

         5618 LEBANON AVENUE

         PHILADELPHIA, PA 19131


Counsel for debtor(s), by electronic notice only.

         BRAD J. SADEK ESQ
         SADEK LAW OFFICE
         1315 WALNUT STREET #502
         PHILADELPHIA, PA 19107-
                                                      /S/ William C. Miller
Date: 4/9/2019                                  ______________________________
                                                      William C. Miller, Esquire
                                                      Chapter 13 Standing Trustee
